DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20110250858)  in view of Tan (US 20160330771).
Considering claims 1, 9, Jain teaches a wireless-device frequency-band authentication method for a master device/device communicating with a slave device, the method comprising: 
when using a first frequency band to transmit a signal to the slave device (MS), using, by the master device (Fig.3A-B, [0030]-[0031], MSs 308 are in communication with the WWAN/WLAN 306), a receiving channel perform an evaluation on a second frequency band to be authenticated (Fig.7, [0005]-[0006] Dynamic Frequency Selection (DFS) is a way for a master device to select an available channel where low interference is observed, [0051] certain number of MSs report high received SNR on the signature waveform, then the operational frequency f.sub.o will be included in the list of candidate frequencies given by the associated anchor BS to the cognitive BS 306, [0054] The following triggers lead the cognitive BS 306 to find and to switch to a new operational frequency); 

when it is determined that the evaluation conforms to the preset standard, notifying, by the master device, the slave device of using the second frequency band to communicate with the master device (Fig.7, [0005] a master device selecting a frequency that is best suited…, [0006] Dynamic Frequency Selection (DFS) is a way for a master device to select an available channel where low interference is observed, [0051]-[0054] The following triggers lead the cognitive BS 306 to find and to switch to a new operational frequency). 
Jain do not clearly teach an unmanned aerial vehicle; and communications between the unmanned aerial vehicle and multiple base stations.
Tan teaches an unmanned aerial vehicle (Abstract); and communications between the unmanned aerial vehicle and multiple base stations (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Tan to Jain in order to reducing interference with communications of other devices, and reducing costs.
Considering claims 2, 10, Jain and Tan further teach using, by the master device, the second frequency band to communicate with the slave device; and switching back to the first frequency band for communication when receiving a switching notification sent by the slave device, wherein the switching notification is generated by the slave device according to an evaluation performed by the slave device on a priority signal in the second 
Considering claims 3, 11, Jain and Tan further teach wherein: the master device adjusts, according to a preset power threshold (Jain:[0041]), a power of a transmitted signal when the second frequency band is used to communicate with the slave device (Jain: Fig.7, [0005] a master device selecting a frequency that is best suited…, [0006] Dynamic Frequency Selection (DFS) is a way for a master device to select an available channel where low interference is observed, [0051]-[0054] The following triggers lead the cognitive BS 306 to find and to switch to a new operational frequency). 
Considering claims 5, 13, Jain and Tan further teach wherein: the master device is an unmanned aerial vehicle (Tan: Fig.1-2, 205 UAV); and the slave device is a remote controller (Fig.1-2, 210, [0014]-[0015]). 
Considering claims 6, 14, Jain and Tan further teach wherein: the second frequency band is in a range from approximately 5.47 GHz to approximately 5.725 GHz (Tan: [0019]). 
Considering claims 7, 15, Jain and Tan further teach wherein: the transmitted signal is an image signal (Jain: [0004] TV signal). 
Considering claims 8, 16, Jain and Tan further teach wherein: the priority signal is a radar signal (Tan: [0015]). 
Allowable Subject Matter
s 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641